Fourth Court of Appeals
                               San Antonio, Texas
                                       May 3, 2017

                                   No. 04-17-00071-CV

  THE UNIVERSITY OF TEXAS HEALTH SCIENCE CENTER AT SAN ANTONIO,
                             Appellant

                                            v.

                                Armando HERNANDEZ,
                                       Appellee

                From the 288th Judicial District Court, Bexar County, Texas
                             Trial Court No. 2014-CI-14282
                       Honorable Rosie Alvarado, Judge Presiding


                                     ORDER
      The appellant’s motion for leave to withdraw counsel is hereby GRANTED.



                                                 _________________________________
                                                 Irene Rios, Justice

       IN WITNESS WHEREOF, I have hereunto set my hand and affixed the seal of the said
court on this 3rd day of May, 2017.




                                                 ___________________________________
                                                 Keith E. Hottle
                                                 Clerk of Court